  Case 3:17-cv-01930-B Document 93 Filed 08/26/19            Page 1 of 53 PageID 1382




UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

EXXON MOBIL CORPORATION;
EXXONMOBIL DEVELOPMENT COMPANY;
and EXXONMOBIL OIL CORPORATION,

                         Plaintiffs,

           - against -

STEVEN MNUCHIN, in his official capacity as
                                                     No. 3:17-cv-1930
the Secretary of the United States Department of
                                                     The Honorable Jane Boyle
the Treasury; ANDREA M. GACKI, in her offi-
cial capacity as the Director of the United States
Department of the Treasury’s Office of Foreign
Assets Control; and UNITED STATES
DEPARTMENT OF THE TREASURY’S
OFFICE OF FOREIGN ASSETS CONTROL,

                         Defendants.


                  SEALED MEMORANDUM OF LAW IN SUPPORT OF
                  PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
  Case 3:17-cv-01930-B Document 93 Filed 08/26/19                                             Page 2 of 53 PageID 1383




                                                   TABLE OF CONTENTS
                                                                                                                                      PAGE
TABLE OF AUTHORITIES ......................................................................................................... iii
INTRODUCTION ...........................................................................................................................1
STATEMENT OF FACTS ..............................................................................................................3
      I. BACKGROUND ................................................................................................................3
            A. The Adoption Of The Ukraine-Related Sanctions Regulations ..................................3
            B. ExxonMobil’s Transactions With Rosneft..................................................................8
            C. OFAC’s Imposition Of Penalties On ExxonMobil .....................................................9
      II. PROCEDURAL HISTORY .............................................................................................13
STANDARD OF REVIEW ...........................................................................................................16
ARGUMENT .................................................................................................................................18
      I. THE CHALLENGED CONDUCT DID NOT VIOLATE THE UKRAINE-
         RELATED SANCTIONS REGULATIONS ...................................................................18
            A. ExxonMobil Did Not Deal In The Blocked Property Of A Specially Designated
               National .....................................................................................................................19
            B. ExxonMobil Did Not Deal In Any Services Of, Or Receive Any Services From, A
               Specially Designated National ..................................................................................22
            C. Contemporaneous White House and Treasury Statements Confirm The
               Foregoing Interpretation Of The Ukraine-Related Sanctions Regulations ...............24
            D. In Its Penalty Notice, OFAC Simply Ignored The Dispositive Legal Question .......28
            E.    OFAC’s Interpretation Of The Ukraine-Related Sanctions Regulations Is Not
                  Entitled To Deference ...............................................................................................30
      II. BY IMPOSING PENALTIES ON EXXONMOBIL, OFAC DREW ARBITRARY AND
          CAPRICIOUS DISTINCTIONS THAT CONTRADICTED EARLIER
          POSITIONS OF THE TREASURY DEPARTMENT .....................................................32
            A. OFAC’s Decision To Impose Penalties Was Inconsistent With Earlier
               Positions Of The Treasury Department ....................................................................32
            B. OFAC’s Decision To Impose Penalties Drew Arbitrary And Capricious
               Distinctions Between Substantively Indistinguishable Conduct ..............................34
      III. BY FAILING TO PROVIDE FAIR NOTICE OF ITS INTERPRETATION OF THE
           UKRAINE-RELATED SANCTIONS REGULATIONS, OFAC VIOLATED DUE
           PROCESS .........................................................................................................................36
            A. The Plain Text Of Executive Order 13661 Does Not Provide Ascertainable
               Certainty Of OFAC’s Current Interpretation ............................................................37
            B. The Contemporaneous Statements Of White House And Treasury Officials
               Preclude A Finding Of Fair Notice ...........................................................................38
  Case 3:17-cv-01930-B Document 93 Filed 08/26/19                                           Page 3 of 53 PageID 1384




            C. OFAC Did Not Adopt Its Current Interpretation Or Publicly Disclose It Until After
               ExxonMobil Executed The Rosneft Documents.......................................................39
CONCLUSION ..............................................................................................................................44




                                                                    ii
  Case 3:17-cv-01930-B Document 93 Filed 08/26/19                                          Page 4 of 53 PageID 1385




                                               TABLE OF AUTHORITIES


                                                                                                                              PAGE(S)

                                                                CASES
Auer v. Robbins,
   519 U.S. 452 (1997) .................................................................................................................30
Cardinal Health 110, Inc. v. Cyrus Pharm., LLC,
  560 F.3d 894 (8th Cir. 2009) ....................................................................................................22
CFTC v. Weintraub,
  471 U.S. 343 (1985) .................................................................................................................23
Christensen v. Harris Cty.,
  529 U.S. 576 (2000) .................................................................................................................30
Covington v. Aban Offshore Ltd.,
  650 F.3d 556 (5th Cir. 2011) ....................................................................................................21

Di Giammatteo v. Olney,
   794 S.W.2d 103 (Tex. App.—Dallas 1990, no writ) ................................................................21
Diamond Roofing Co. v. Occupational Safety & Health Review Comm’n,
   528 F.2d 645 (5th Cir. 1976) ........................................................................................17, 36, 37
Dravo Corp. v. Occupational Safety & Health Review Comm’n,
  613 F.2d 1227 (3d Cir. 1980) ...................................................................................................37
Emp’r Sols. Staffing Grp. II, L.L.C. v. Office of the Chief Admin. Hearing Officer,
  833 F.3d 480 (5th Cir. 2016) ..............................................................................................16, 17
EP Operating Co. v. FERC,
  876 F.2d 46 (5th Cir. 1989) ................................................................................................17, 34
Epsilon Elecs., Inc. v. U.S. Dep’t of the Treasury,
   857 F.3d 913 (D.C. Cir. 2017)..................................................................................................28
ExxonMobil Pipeline Co. v. U.S. Dep’t of Transp.,
   867 F.3d 564 (5th Cir. 2017) .............................................................................................17, 30
Fabi Constr. Co. v. Sec’y of Labor,
  508 F.3d 1077 (D.C. Cir. 2007)................................................................................................40
Gen. Elec. Co. v. EPA,
  53 F.3d 1324 (D.C. Cir. 1995)................................................................................17, 36, 37, 41



                                                                   iii
  Case 3:17-cv-01930-B Document 93 Filed 08/26/19                                          Page 5 of 53 PageID 1386




Horne v. Dep’t of Agric.,
  135 S. Ct. 2419 (2015)..............................................................................................................17
Indep. Petrol. Ass’n of Am. v. Babbitt,
   92 F.3d 1248 (D.C. Cir. 1996)..................................................................................................34
Judulang v. Holder,
   565 U.S. 42 (2011) ...............................................................................................................2, 36
Jupiter Energy Corp. v. FERC,
   407 F.3d 346 (5th Cir. 2005) ....................................................................................................17
Kisor v. Wilkie,
   139 S. Ct. 2400 (2019)........................................................................................................30, 31
Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co.,
  463 U.S. 29 (1983) .......................................................................................................16, 17, 28
Old Dominion Branch No. 496, Nat’l Ass’n of Letter Carriers, AFL-CIO v. Austin,
   418 U.S. 264 (1974) ........................................................................................................... 24-25
In re Pilgrim’s Pride Corp.,
    728 F.3d 457 (5th Cir. 2013) ...................................................................................................24
Powell v. McCormack,
  395 U.S. 486 (1969) .................................................................................................................17
Roe v. Ladymon,
   318 S.W.3d 502 (Tex. App.—Dallas 2010, no pet.) ................................................................21
Rollins Envtl. Servs. (NJ) Inc. v. EPA,
   937 F.2d 649 (D.C. Cir. 1991)............................................................................................38, 39
S&H Riggers & Erectors, Inc. v. Occupational Safety & Health Review Comm’n,
  659 F.2d 1273 (5th Cir. 1981) ..................................................................................................36
Schirle v. Sokudo USA, L.L.C.,
   484 Fed. Appx. 893, 897 (5th Cir. 2012) .................................................................................23
Sea-Land Serv., Inc. v. Interstate Commerce Comm’n,
   738 F.2d 1311 (D.C. Cir. 1984)................................................................................................24
Trinity Broad. of Fla., Inc. v. FCC,
   211 F.3d 618 (D.C. Cir. 2000)..................................................................................................37




                                                                   iv
   Case 3:17-cv-01930-B Document 93 Filed 08/26/19                                              Page 6 of 53 PageID 1387




Trinity Marine Nashville, Inc. v. Occupational Safety and Health Rev. Comm’n,
    275 F.3d 423 (5th Cir. 2001) ............................................................................................................ 39
United States v. Bestfoods,
   524 U.S. 51 (1998) ...................................................................................................................22
United States v. Garner,
  767 F.2d 104 (5th Cir. 1985) ....................................................................................................17

                                                         STATUTES & RULES
5 U.S.C. § 706 ................................................................................................................................13
5 U.S.C. § 706(2) ...........................................................................................................................16
5 U.S.C. § 706(2)(B) ......................................................................................................................36
31 C.F.R. pt. 589 ..............................................................................................................................5
31 C.F.R. pt. 589, App. B ...................................................................................................... passim
31 C.F.R. § 537.101 .......................................................................................................................42
31 C.F.R. § 589.201 .........................................................................................................................5
31 C.F.R. § 589.308 .......................................................................................................................22
31 C.F.R. § 598.101 .......................................................................................................................42

79 Fed. Reg. 26,365 (May 8, 2014) .................................................................................................5

                                                        OTHER AUTHORITIES
6 Anderson, U.C.C. § 3-403:102 ...................................................................................................21
18B Am. Jur. 2d Corporations § 1573 (2004) ...............................................................................21
Black’s Law Dictionary (10th ed. 2014) ........................................................................................24
FAQ 3, OFAC FAQs: General Questions, <tinyurl.com/hbjazyp> ...............................................43
FAQ 398, OFAC FAQs: General Questions, <tinyurl.com/hbjazyp> .....................................11, 44
FAQ 400, OFAC FAQs: General Questions, <tinyurl.com/hbjazyp> .........................11, 16, 39, 44
Merriam-Webster’s Collegiate Dictionary (11th ed. 2014) ..........................................................24




                                                                       v
  Case 3:17-cv-01930-B Document 93 Filed 08/26/19                 Page 7 of 53 PageID 1388




       Plaintiffs Exxon Mobil Corporation, ExxonMobil Development Company, and ExxonMo-

bil Oil Corporation (collectively, “ExxonMobil”) respectfully submit this memorandum of law in

support of their motion for summary judgment to set aside the penalty notice issued by the Office

of Foreign Assets Control (OFAC) and to enjoin OFAC from collecting any penalties in this mat-

ter.

                                       INTRODUCTION

       The question before the Court is whether OFAC can penalize ExxonMobil on the basis of

a countertextual interpretation of an executive order—an interpretation that OFAC reached only

after the occurrence of the conduct it penalizes and that is contrary to contemporaneous statements

from the Administration that issued it. It cannot.

       The Ukraine-related sanctions regulations prohibit dealing in the blocked property of des-

ignated individuals or entities, including Igor Sechin, the sanctioned president of a non-sanctioned

Russian oil company, Rosneft. OFAC contends that ExxonMobil violated the sanctions regula-

tions, and in particular Executive Order 13661 (which is incorporated in those regulations), when

it signed certain documents with Rosneft in 2014. In imposing penalties on ExxonMobil, OFAC

relied on a flawed premise: that ExxonMobil executed these documents, and thereby entered into

prohibited transactions, with Sechin, who was the subject of sanctions. But Rosneft, not Sechin,

was the party to each of those documents, and Rosneft was indisputably not subject to sanctions

at that time. OFAC’s plainly incorrect interpretation of an unambiguous regulation—of which

ExxonMobil had no notice—is not entitled to deference.

       Defendants have since conceded that the documents at issue were executed with Rosneft.

With that concession, the imposition of sanctions cannot stand. By their terms, the Ukraine-related

sanctions regulations block only the property (and property interests) of certain persons specified
  Case 3:17-cv-01930-B Document 93 Filed 08/26/19                 Page 8 of 53 PageID 1389




in Executive Order 13661 or designated thereafter. Rosneft is not among them. Indeed, the White

House and Treasury Department repeatedly confirmed, in contemporaneous statements, that the

sanctions targeted only Sechin’s “personal assets and wealth” and his “personal business”; that the

sanctions did not target “the companies [he] may manage”; and that the sanctions applied only to

Sechin “in his individual capacity.” None of the documents executed with Rosneft pertains to

Sechin’s personal assets or wealth, involves his personal business, or was signed by him in his

individual capacity. By conflating Rosneft with Sechin in imposing sanctions, OFAC contravened

the plain terms of the regulations and ignored White House and Treasury Department statements.

       OFAC’s interpretation of the regulations also draws untenable distinctions between sub-

stantively equivalent conduct, in direct conflict with the earlier position of the cabinet department

of which OFAC is a part. The Treasury Department has expressly endorsed the very principle

OFAC rejects here: that business dealings with Sechin in connection with Rosneft are permissible.

Treasury Department officials advised that U.S. persons could interact with Sechin in his capacity

as a Rosneft board member as long as it was Rosneft’s business, and not Sechin’s personal busi-

ness, that was being discussed. There is no meaningful difference between those interactions and

the interactions here, yet OFAC permitted the former and penalized the latter. Moreover, OFAC

apparently would have permitted execution of the very same Rosneft documents by another Ros-

neft executive—even if Sechin had delegated signing authority to that executive or instructed the

executive to sign. Those are precisely the kinds of “head-scratching oddit[ies]” that the Supreme

Court has rejected as arbitrary. Judulang v. Holder, 565 U.S. 42, 57 (2011).

       The relevant inquiry for purposes of applying sanctions is whether the property of a desig-

nated party is at issue—in other words, whether it is Sechin’s or Rosneft’s business that is being

conducted. Only the former is prohibited under the plain language of the regulations. OFAC


                                                 2
     Case 3:17-cv-01930-B Document 93 Filed 08/26/19              Page 9 of 53 PageID 1390




crafted its alternative interpretation—that the involvement of a specially designated national, re-

gardless of who owned the property at issue, is restricted—out of whole cloth without any basis in

the text of the regulations. What is more, in the course of this litigation, Defendants have begrudg-

ingly provided documents establishing that OFAC did not decide that the regulations would pro-

hibit the conduct at issue here until after the relevant documents were signed, and in fact was

“avoiding providing formal guidance” concerning U.S. persons’ involvement with Rosneft and

Sechin. (AR 23741.)

         For all of these reasons, the penalty notice should be vacated under the Administrative

Procedure Act (APA) as arbitrary, capricious, and not in accordance with law.

         OFAC’s penalty notice should also be vacated on the independent ground that it contra-

venes the fundamental constitutional principle of due process and fair notice. ExxonMobil could

not have predicted with any ascertainable certainty that OFAC would contravene the plain lan-

guage of the regulations and take a position contrary to the position set out in contemporaneous

White House and Treasury Department statements. Without such ascertainable certainty, there

can be no fair notice. If allowed to stand, OFAC’s penalty notice would unfairly and unlawfully

penalize ExxonMobil. For that reason, too, the penalty notice should be vacated.

                                   STATEMENT OF FACTS

I.       BACKGROUND

         A.     The Adoption Of The Ukraine-Related Sanctions Regulations

         Since the late 1980s, ExxonMobil has done business in Russia in partnership with Rosneft,

the country’s largest oil company. (AR 23408.) Rosneft is owned by the Russian government.

The United States government has historically supported ExxonMobil’s relationship with Rosneft.

(AR 23438-40.)


                                                 3
 Case 3:17-cv-01930-B Document 93 Filed 08/26/19                  Page 10 of 53 PageID 1391




       In February 2014, Russia annexed Crimea. In March 2014, in response to Russia’s action,

President Obama issued a series of executive orders authorizing sanctions against certain Russian

individuals and sectors of the Russian economy. This case concerns one of those executive orders,

Executive Order 13661, which authorized the Secretary of the Treasury, in consultation with the

Secretary of State, to designate certain persons (known as “specially designated nationals”) with

whom certain transactions would be prohibited.1 Specifically, section 1 of Executive Order 13661

prohibits transferring, paying, exporting, withdrawing or otherwise dealing in the “property and

interests in property” “of” the “persons” designated by the Secretary of the Treasury where such

property or property interests are either in the United States or within the possession or control of

any United States person. 31 C.F.R. pt. 589, App. B, § 1(a) (2019). Section 4 provides that the

“prohibitions in Section 1 . . . include but are not limited to the making of any contribution or

provision of funds, goods, or services, by, to, or for the benefit of any person whose property and

interests in property are blocked pursuant to this order” and “the receipt of any contribution or

provision of funds, goods, or services from any such person.” Id. § 4.

       On April 28, 2014, the Secretary of the Treasury designated Igor Sechin as a specially

designated national for purposes of Executive Order 13661. (AR 23689-93.) Sechin serves as the

president of Rosneft and is also chairman of its management board and deputy chairman of its

board of directors; he holds a de minimis stake in the company. (AR 23501; MSJ App. 46.) No-

tably, in its press release announcing the designation, the Department of the Treasury confirmed




       1
         A timeline illustrating the major events described here is attached as Exhibit 1 to the
Declaration of Neil MacBride in Support of Plaintiffs’ Motion for Summary Judgment (MSJ
App. 1).

                                                 4
 Case 3:17-cv-01930-B Document 93 Filed 08/26/19                Page 11 of 53 PageID 1392




that, while Sechin was being sanctioned, “Rosneft is a state-owned company and has not been

sanctioned.” (AR 23689.)

       On May 8, 2014, OFAC implemented the President’s executive orders by adopting the

Ukraine-related sanctions regulations (codified at 31 C.F.R. pt. 589). As is relevant here, those

regulations prohibit any transactions that would violate any of the executive orders, and they in-

corporate those executive orders verbatim as appendices to the regulations. See 31 C.F.R.

§ 589.201 (2019). The regulations provide a limited number of definitions, but otherwise do not

elaborate on the executive orders and were “published in abbreviated form.” 79 Fed. Reg. 26,365

(May 8, 2014). Although OFAC indicated that it intended to supplement the regulations with a

“more comprehensive set of regulations, which may include additional interpretive and defini-

tional guidance,” id., it has not done so to this day.

       In the wake of Executive Order 13661 and the adoption of the Ukraine-related sanctions

regulations, various White House and Treasury Department officials issued public statements ex-

plaining the scope of the sanctions. On March 17, 2014—the morning after the President signed

Executive Order 13661—a senior White House official explained in a background briefing that

“our current focus is to identify . . . cronies of the Russian government and target their personal

assets and wealth, rather than the business entities and industries that they may manage or over-

see.” (AR 23490.) The White House Office of the Press Secretary also disseminated a fact sheet

to the same effect, stating that the sanctions had been “fashioned . . . to impose costs on named

individuals who wield influence in the Russian government” and adding that “[o]ur current focus

is to identify these individuals and target their personal assets, but not companies that they may

manage on behalf of the Russian state.” (AR 23484.) Both the transcript of the briefing and the

fact sheet were posted on the White House website. See White House Archives, Background


                                                   5
 Case 3:17-cv-01930-B Document 93 Filed 08/26/19                  Page 12 of 53 PageID 1393




Briefing by Senior Administration Officials on Ukraine <tinyurl.com/y3qtxce5>; White House

Archives, Fact Sheet: Ukraine-Related Sanctions, <tinyurl.com/yycqoypw>.

       In a statement posted on the White House website on April 28, 2014, the White House

Press Secretary described the designations of Sechin and others as “targeted sanctions on a number

of Russian individuals.” (MSJ App. 297.) On a conference call with reporters that day, a senior

administration official described Sechin as a “key member[] of Russian leadership’s inner circle”;

while recognizing that Sechin was Rosneft’s president and chairman of the management board, he

reiterated that the government was “imposing sanctions on Sechin . . . individually.” (AR 23501.)

A transcript of this call was also posted to the White House website. See White House Archives,

Background Conference Call on Ukraine Sanctions <tinyurl.com/yyqcmenn>.

       That same day, White House Deputy National Security Advisor Tony Blinken participated

in a televised interview on PBS NewsHour. In that interview, Mr. Blinken explained Sechin’s

association with Rosneft and underscored that Rosneft “wasn’t designated itself”; instead, Sechin

“was[,] in his individual capacity.” (AR 204.) Discussing the impact of the sanctions on the

designated individuals, Mr. Blinken elaborated that “U.S. persons . . . will not [be] able to do

business with them in their individual capacities.” (AR 206.)

       On the same day, the White House Press Secretary noted that the government had the power

to impose more costly sanctions on entire sectors of the Russian economy under another of the

President’s executive orders, and he warned that it would do so in the event of “further Russian

military intervention in Ukraine.” (MSJ App. 297.) And a senior administration official likewise

warned that, “if Russia persists on destabilizing Ukraine[,] . . . we have at our disposal additional

tools . . . that can … have [a] very significant impact on the Russian economy.” (AR 23510-11.)




                                                 6
 Case 3:17-cv-01930-B Document 93 Filed 08/26/19                  Page 13 of 53 PageID 1394




       Treasury officials made statements to the same effect. As reported in Foreign Policy on

April 28, 2014, “Sechin’s personal assets will be frozen, but Treasury officials said the designation

[of Sechin] wouldn’t impact U.S. companies’ ability to do business with Rosneft because Sechin

does not control the firm.” (AR 23522.) The New York Times echoed the message that the sanc-

tions applied to Sechin only in his personal capacity, reporting that “[t]he United States did not

place sanctions on Rosneft, and Mr. Sechin does not own a majority of the company, so American

companies can still work with Rosneft.” (AR 23579.) The Times also quoted a Treasury official

as advising that “U.S. persons are not prohibited from dealing with Rosneft, including participating

in meetings of the company board, on which Sechin sits.” (Id.)

       On May 15, 2014, the Wall Street Journal reported statements from Treasury officials that

the designation of Sechin as an individual did not prevent “U.S. persons” such as Bob Dudley, the

chief executive officer of BP and a member of the Rosneft board, from interacting with Sechin in

his capacity as a board member. (AR 23582-86.) As reported by the Journal the following day, a

Treasury official explained that “Mr. Dudley may participate in board meetings with Mr. Sechin,

as long as they are covering Rosneft business and not Mr. Sechin’s personal business.”

(AR 23584.)

       OFAC did not issue any statements or guidance contradicting any of these statements or

give any indication that it disagreed. Indeed, at that time OFAC was considering whether to give

public guidance related to the signing of a contract by a specially designated national, as a senior

OFAC official explained in a July 2014 internal email. (AR 23768 (“[T]here’s some confusion

out there on the contract piece in particular, and if we feel that signing a new contract with an SDN

is prohibited, I think it would be good to get that message out there.”).)




                                                  7
 Case 3:17-cv-01930-B Document 93 Filed 08/26/19                   Page 14 of 53 PageID 1395




       B.      ExxonMobil’s Transactions With Rosneft

       In imposing penalties on ExxonMobil, OFAC cited eight documents that ExxonMobil ex-

ecuted with Rosneft (hereafter the “Rosneft documents”). Those documents relate to two business

ventures that predated the Ukraine-related sanctions regulations: (1) a joint venture for the poten-

tial development of hydrocarbon resources in the Kara and Black Sea basins, and (2) a project for

the extraction of liquefied natural gas in the Russian Far East.

       Seven of the eight documents are completion deeds for the Kara/Black Sea joint venture,

executed on May 15, 2014. Those deeds acknowledged the fulfillment of certain conditions prec-

edent in preexisting agreements between ExxonMobil Oil Corporation and Rosneft—agreements

that, again, predated the Ukraine-related sanctions regulations. Those deeds created no new con-

tractual rights, nor did they modify any existing ones. ExxonMobil Oil Corporation signed the

deeds through its president, and Rosneft signed the deeds through its president, Sechin. (See, e.g.,

AR 1882.)2

       The last of the eight documents merely memorialized an extension of time under another

agreement that predated the sanctions. On May 14, 2014, ExxonMobil Development Company

executed an amendment to that preexisting agreement through its president, and on May 23, 2014,

Rosneft signed the amendment through its president, Sechin. (AR 1566.)

       At the time the Rosneft documents were executed, Sechin had been designated as a spe-

cially designated national, but Rosneft itself had not been designated and was not subject to any

sanctions. The Treasury Department’s first action against Rosneft itself came approximately two

months after the conduct challenged here, on July 16, 2014. Even then, the Treasury Department


   2
      All of the deeds are substantively identical; for convenience, all references to the deeds are
to the deed available at AR 1877-82.

                                                 8
 Case 3:17-cv-01930-B Document 93 Filed 08/26/19                 Page 15 of 53 PageID 1396




merely issued a directive imposing certain restrictions on Rosneft’s access to new financing by

U.S. persons. Notably, while that directive limited Rosneft’s access to U.S. capital markets, it did

not prohibit U.S. companies from otherwise engaging in business with Rosneft. (MSJ App. 299-

303.)

        In a White House background briefing held on July 16, 2014, a senior Treasury Department

official stressed that the Treasury Department was for the first time imposing sanctions under the

separate executive order permitting broader sanctions against sectors of the Russian economy.

(See AR 23514.) The official noted that, “[f]rom the very beginning, we have been thoughtful and

strategic in our approach to sanctions and have carefully calibrated our steps to impose increased

pressure on the Russian government.” (AR 23515.) The official noted that the new sanctions did

not block the property of firms subject to these sectoral sanctions (including Rosneft) and did not

more broadly prohibit transactions with these firms, while emphasizing that the scope of the pro-

hibitions could be further expanded “if the situation warrants.” (Id.)

        On September 12, 2014, the Treasury Department issued an additional directive further

limiting certain activities with Rosneft relating to the development of deepwater, Arctic offshore,

or other unconventional oil sources. (See MSJ App. 305-306.)

        Significantly, OFAC has not alleged that ExxonMobil has engaged in any prohibited trans-

actions with Rosneft or that it violated the July or September 2014 directives. (See MSJ App. 308-

10.) Nor has Rosneft ever been designated as a specially designated national itself. See 31 C.F.R.

pt. 589, App. B, § 1(a)(ii)(C).

        C.     OFAC’s Imposition Of Penalties On ExxonMobil

        On July 22, 2014, OFAC issued an administrative subpoena to ExxonMobil seeking docu-

ments related to any dealings with Sechin subsequent to his designation as a blocked person under


                                                 9
 Case 3:17-cv-01930-B Document 93 Filed 08/26/19                  Page 16 of 53 PageID 1397




Executive Order 13661. (AR 336-42.) In response, ExxonMobil expressed its willingness to stip-

ulate to the key facts, which were not in dispute: ExxonMobil had executed documents after

Sechin’s designation that Sechin had signed in his capacity as Rosneft’s corporate representative.

At that time, ExxonMobil noted—and OFAC did not disagree—that OFAC had not taken a public

position on whether, as a legal matter, the execution of corporate documents by a designated indi-

vidual constituted a violation of the Ukraine-related sanctions regulations. (See AR 23601-03.)

ExxonMobil subsequently confirmed that proposed stipulation in writing, reiterating that “the fun-

damental question is legal rather than factual” and that, “[a]s discussed, OFAC ha[d] not publicly

stated its position specifically on this issue.” (AR 23603.) Again, OFAC did not disagree. Instead,

on July 30, 2014, the OFAC official in charge of the investigation informed ExxonMobil that

OFAC wanted to review Exxon’s response to the subpoena before resolving that legal question,

and that OFAC would work expeditiously to resolve the legal question once it had ExxonMobil’s

response. (AR 23602.) The OFAC official did not dispute that OFAC had not publicly taken a

position on that question. ExxonMobil completed its production of documents responsive to the

subpoena in December 2014.

       On August 13, 2014—three months after the execution of the Rosneft documents and one

month after the issuance of the subpoena—OFAC posted two “frequently asked questions” in

which it specifically addressed for the first time whether certain interactions with specially desig-

nated nationals “representing” or “acting on behalf of” non-designated entities were permissible

under the Ukraine-related sanctions regulations.

       FAQ 398 addressed whether entities controlled by a specially designated national were

considered blocked. OFAC answered that question “no,” though it noted that “persons should be

cautious in dealings with such a non-blocked entity to ensure they are not, for example, dealing


                                                 10
 Case 3:17-cv-01930-B Document 93 Filed 08/26/19                  Page 17 of 53 PageID 1398




with a blocked person representing the non-blocked entity, such as [by] entering into a contract

that is signed by a blocked person.” See FAQ 398, OFAC FAQs: General Questions <ti-

nyurl.com/y28l5nty>. FAQ 400 addressed whether U.S. persons can “engage in negotiations, en-

ter into contracts, or process transactions involving a blocked individual when that blocked indi-

vidual is acting on behalf of the non-blocked entity that he or she controls.” See FAQ 400, OFAC

FAQs: General Questions <tinyurl.com/yxbmbxzr>. OFAC answered that “OFAC sanctions gen-

erally prohibit transactions involving, directly or indirectly, a blocked person, absent authorization

from OFAC, even if the blocked person is acting on behalf of a non-blocked entity.” Id.

       Notably, even these FAQs related only to non-blocked entities controlled by a specially

designated national; they did not address situations where, as is the case with respect to Sechin,

the specially designated national is merely a corporate representative. Sechin serves as Rosneft’s

president but does not control its management board, its board of directors, or its ownership.

(AR 23501; MSJ App. 46.)

       Although OFAC issued its FAQs in August 2014, it has conceded that it did not reach a

definitive decision regarding the “meaning of [its] regulations” until after November 2014, and

that it continued to deliberate over the legal implications of a specially designated national’s exe-

cuting a contract on behalf of a non-blocked entity as late as February 2015. (See MSJ App. 324.)

       On June 29, 2015, OFAC issued a pre-penalty notice to ExxonMobil, citing the eight Ros-

neft documents and contending that ExxonMobil had committed “apparent violations” by “dealing

in the blocked services of . . . Igor Sechin.” (AR 52-57.) OFAC proposed to impose a penalty of

$2 million—the maximum available amount. (Id.)




                                                 11
 Case 3:17-cv-01930-B Document 93 Filed 08/26/19                  Page 18 of 53 PageID 1399




       ExxonMobil responded to the pre-penalty notice on August 5, 2015. (AR 23406-36.) In

that response, ExxonMobil noted that, as a matter of plain language and as confirmed by the con-

temporaneous White House and Treasury statements, the Ukraine-related sanctions regulations

were not violated by actions taken by Sechin in his representative capacity on behalf of Rosneft.

(AR 23406; see also AR 23413, 23417-20.) ExxonMobil also explained that, because OFAC did

not adopt its contrary interpretation until well after the execution of the Rosneft documents, the

imposition of a penalty based on that interpretation would violate constitutional principles of due

process and fair notice. (AR 23419-24.)

       Nearly two years later, on July 20, 2017, OFAC issued ExxonMobil a penalty notice, find-

ing that ExxonMobil had violated the Ukraine-related sanctions regulations and imposing a civil

penalty in the amount of $2 million. (AR 1-13.) In the penalty notice, OFAC did not articulate

the legal basis for its finding of a violation. Instead, it merely incorporated by reference the pre-

penalty notice, which had referred generically to “dealing in the blocked services of . . . Igor

Sechin.” (Id.; AR 53.) OFAC also cited a “warning sign” in the form of guidance regarding the

unrelated Burmese sanctions regime, FAQ 285, that “signaled” that OFAC had prohibited U.S.

parties from entering into contracts signed with a specially designated national. (AR 5.) And it

concluded, without elaboration, that ExxonMobil had “disregard[ed] . . . U.S. sanctions require-

ments by executing documents with, and engaging the services of, a known [specially designated

national], Igor Sechin.” (AR 6.) In the penalty notice, OFAC stated that it had “analyzed the

arguments contained in ExxonMobil’s Responses,” but it did not address those arguments or say

anything about the significance of Sechin’s acting in a representative capacity on behalf of Rosneft,

a non-designated entity. (Id.)




                                                 12
 Case 3:17-cv-01930-B Document 93 Filed 08/26/19                  Page 19 of 53 PageID 1400




II.    PROCEDURAL HISTORY

       On the same day that OFAC issued its penalty notice, Plaintiffs filed suit in this Court

against OFAC, its director, and the Secretary of the Treasury. The complaint alleged that the

imposition of penalties on ExxonMobil was arbitrary and capricious and contrary to law because

it contravened the plain text of Executive Order 13661, contradicted the position set out in con-

temporaneous statements by the White House and Treasury Department, and drew illogical dis-

tinctions between materially similar conduct. The complaint also alleged that OFAC violated

Plaintiffs’ Fifth Amendment rights to due process because OFAC failed to provide notice of the

specific transactions that would be deemed unlawful until after the allegedly unlawful conduct

occurred.

       As is required under the APA, see 5 U.S.C. § 706 (2019), Defendants prepared the admin-

istrative record. ECF No. 22. As initially certified, the more than 23,000-page record contained

only a few documents created by OFAC: two highly sanitized final drafts of decision memoranda

prepared well after the conduct at issue, and short minutes of meetings between ExxonMobil and

OFAC. (See AR 18-19, 59-73, 173, 208-209, 957-61.) Although OFAC asserted in these two

drafts that it had “long” held the legal view expressed in the penalty notice concerning the Ukraine-

based sanctions regulations, OFAC provided no publicly available support for that assertion.

       To the contrary, Defendants eventually produced a privilege log, which strongly indicated

that OFAC did not resolve its position on the central legal question until well after the Rosneft

documents had been executed—and, indeed, after OFAC had issued its subpoena to ExxonMobil.

On August 1, 2014, the log revealed, OFAC personnel had engaged in “email correspondence”

about an internal meeting to discuss “legal issues” about “signing a contract with [a specially des-

ignated national].” (MSJ App. 338.) Notably, that correspondence occurred just two days after


                                                 13
 Case 3:17-cv-01930-B Document 93 Filed 08/26/19                  Page 20 of 53 PageID 1401




the OFAC official in charge of the investigation acknowledged to ExxonMobil that the central

legal question remained unresolved. (AR 23602.)

       The log further revealed that OFAC continued to deliberate over the central legal question

for several more months. Beginning on February 2, 2015, OFAC personnel engaged in further

email correspondence, scheduled meetings, and prepared internal memoranda containing purport-

edly privileged legal advice on “[specially designated national] interest in contract issues raised in

connection with Exxon proposed penalty.” (MSJ App. 342-43.) Even six months after issuing the

subpoena, therefore, OFAC was still deliberating over the legal implications of a specially desig-

nated national executing a contract on behalf of a non-blocked entity.

       Almost a year after the initial production, Defendants supplemented the administrative rec-

ord with 19 partially redacted documents that had erroneously been withheld on privilege grounds.

Several months later, in response to Magistrate Judge Toliver’s order, Defendants produced an

additional 25 documents (or portions thereof) that had previously been withheld or redacted on

privilege grounds.

       Those documents were astonishing. Not only did they confirm that OFAC had not reached

a definitive interpretation of the Ukraine-related sanctions regulations until after ExxonMobil had

executed the documents at issue, they revealed that OFAC was aware of the public uncertainty

regarding the meaning of these regulations. What is more, in internal communications, OFAC

acknowledged that its own tentative interpretation of the sanctions was inconsistent with the inter-

pretation set out by administration officials in publicly issued statements, yet it deliberately de-

clined to issue corrective guidance to the public.

       For example, in correspondence on April 29, 2014, regarding the Treasury statements that

participating in Rosneft board meetings would not violate the sanctions, one OFAC employee


                                                 14
 Case 3:17-cv-01930-B Document 93 Filed 08/26/19                  Page 21 of 53 PageID 1402




stated, “I can tell this issue is going to be a sticky one and so we may need to revi[s]e the talking

points altogether.” (AR 23729.) That same employee later stated that she was “trying to figure

out a way to update our lines without looking like we’re going back on what we’ve publicly said.”

(Id.)

        On May 2, 2014, a senior OFAC official wrote an internal OFAC email summarizing a call

with the State Department’s Coordinator for International Energy Affairs to “discuss a number of

questions he’s getting and anticipating on U.S. person involvement with Rosneft and [specially

designated national] Igor Sechin.” (AR 23741.) The email stated, “[w]hile avoiding providing

formal guidance because so much will depend on the facts and circumstances of a given scenario,

we suggested that [the designation of Sechin] could mean that signing a contract with Rosneft

executed by Sechin could be prohibited.” (Id. (emphases added).) In similarly equivocal terms,

the OFAC official added that, in “execut[ing] commercial transactions with . . . [a specially desig-

nated national], U.S. sanctions may well apply.” (Id. (emphasis added).)

        On May 14, 2014, following an inquiry from the Russian Embassy asking whether there

were “forms of interaction with [Sechin] as leader of private companies that are not under sanc-

tions,” a senior OFAC official endorsed a similarly noncommittal approach. Commenting on an

OFAC response that advised that meetings with Sechin in connection with preparing or executing

a commercial transaction could be subject to sanctions but that the applicability of sanctions would

be determined on a case-by-case basis, the official stated: “I think this holds the line just fine. It

doesn’t bind us—the idea is that OFAC has historically interpreted negotiations to be more akin

to ‘conversations,’ but it is really something we evaluate case by case.” (AR 23714.) OFAC’s

equivocal interpretation was not shared with the public, and OFAC never identified the “facts and

circumstances” that would purportedly inform its assessment. (AR 23714-15, 23741.)


                                                 15
 Case 3:17-cv-01930-B Document 93 Filed 08/26/19                   Page 22 of 53 PageID 1403




       On July 9, 2014—approximately two months after the Rosneft documents were executed—

OFAC employees discussed the language of the FAQs that they intended to publish, including the

statement in FAQ 400 that “U.S. persons may not . . . enter into contracts that are signed by a

blocked person.” (AR 23770.) In connection with that discussion, a senior OFAC official ex-

pressly acknowledged public uncertainty over OFAC’s interpretation of the Ukraine-related sanc-

tions regulations. The official wrote: “I’m not so worried about the public relations piece of saying

no signing contracts with a [specially designated national] . . . . I think there’s some confusion out

there on the contract piece in particular, and if we feel that signing a new contract with [a specially

designated national] is prohibited, I think it would be good to get that message out there, even if

there might be someone who says we did it in reaction to a particular deal.” (AR 23708.) In

response, the deputy director of OFAC said, “I agree.” (Id.)

       Not until August 13, 2014, months after the Rosneft documents had been signed, did OFAC

publish FAQ 400, stating that “U.S. persons may not . . . enter into contracts that are signed by a

blocked individual,” and even then its guidance was limited to entities the specially designated

national controls. FAQ 400, OFAC FAQs: General Questions <tinyurl.com/yxbmbxzr>.

                                    STANDARD OF REVIEW

       The APA requires a court to set aside an agency action if it determines that the action was

“arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law,” or “con-

trary to constitutional right, power, privilege, or immunity.” 5 U.S.C. § 706(2). Agency action is

invalid under the arbitrary-and-capricious standard when it is inconsistent with the regulation at

issue, Emp’r Sols. Staffing Grp. II, L.L.C. v. Office of the Chief Admin. Hearing Officer, 833 F.3d

480, 491 (5th Cir. 2016); fails to consider an important aspect of the issue presented, Motor Vehicle

Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983); conflicts with another


                                                  16
 Case 3:17-cv-01930-B Document 93 Filed 08/26/19                 Page 23 of 53 PageID 1404




position the agency has taken, Jupiter Energy Corp. v. FERC, 407 F.3d 346, 349 (5th Cir. 2005);

or draws unreasonable distinctions between similar situations, EP Operating Co. v. FERC, 876

F.2d 46, 50 (5th Cir. 1989).

       While review under the arbitrary-and-capricious standard is “highly deferential,” it is “by

no means a rubber stamp.” United States v. Garner, 767 F.2d 104, 116 (5th Cir. 1985). In order

to survive review, “the agency must examine the relevant data and articulate a ‘rational connection

between the facts found and the choice made,’” and the Court may not accept the government’s

“post hoc rationalizations for agency action.” State Farm, 463 U.S. at 43, 50 (quoting Burlington

Truck Lines v. United States, 371 U.S. 156, 168 (1962)).

        Agency action violates the Due Process Clause of the Fifth Amendment to the Constitution

when a penalty is assessed in the absence of fair notice, without which “an agency may not deprive

a party of property by imposing civil or criminal liability.” Gen. Elec. Co. v. EPA, 53 F.3d 1324,

1328-29 (D.C. Cir. 1995). A party has received fair notice only where, acting in good faith, it

could have determined with ascertainable certainty the standard to which it was expected to con-

form its conduct. Id. at 1329. As the Fifth Circuit has explained, it is the agency’s responsibility

to provide fair notice and “‘state with ascertainable certainty what is meant by the standards [it]

has promulgated.’” Emp’r Sols., 833 F.3d at 488 (quoting Diamond Roofing Co. v. Occupational

Safety and Health Rev. Comm’n, 528 F.2d 645, 649 (5th Cir. 1976)); see also ExxonMobil Pipeline

Co. v. U.S. Dep’t of Transp., 867 F.3d 564, 571 (5th Cir. 2017). Courts may issue declaratory

judgments that government actions were unconstitutional and vacate any penalties imposed by

such actions. See Powell v. McCormack, 395 U.S. 486, 489 (1969); Horne v. Dep’t of Agric., 135

S. Ct. 2419, 2425, 2433 (2015).




                                                17
 Case 3:17-cv-01930-B Document 93 Filed 08/26/19                  Page 24 of 53 PageID 1405




                                          ARGUMENT

       This Court should set aside OFAC’s penalty notice because ExxonMobil’s conduct did not

violate the Ukraine-related sanctions regulations and because ExxonMobil was not on fair notice

that its conduct would be deemed to violate those regulations. First, ExxonMobil did not violate

the sanctions regulations: as a matter of law, the purported “transactions” identified in the penalty

notice (i.e., the execution of the Rosneft documents) did not involve either the blocked property of

a specially designated national or the receipt of any services from such a national. The Court can

set aside the penalty notice on that basis alone. Second, OFAC’s interpretation of the sanctions

regulations relies on irrational distinctions between substantively indistinguishable conduct and is

contrary to interpretations set out in contemporaneous White House and Treasury Department

statements, providing an independent basis to set aside the penalty notice. Third, OFAC violated

due process because it did not provide notice that signing the Rosneft documents would be deemed

to violate the sanctions regulations, and contemporaneous statements uniformly indicated that con-

tinuing to do business with Rosneft was permitted.

I.     THE CHALLENGED CONDUCT DID NOT VIOLATE THE UKRAINE-
       RELATED SANCTIONS REGULATIONS

       OFAC’s penalty notice is unlawful because it penalizes ExxonMobil for conduct that did

not violate the Ukraine-related sanctions regulations. That is because ExxonMobil did not deal in

the blocked property of a specially designated national, nor did it receive blocked services from

such a national. See 31 C.F.R. pt. 589, App. B, §§ 1(a), 4(b). The fact that Sechin was acting

exclusively in a representative capacity on behalf of a non-blocked entity precludes any finding

that the property of a sanctioned party, or services from such a party, were at issue. As a matter of

law, ExxonMobil “transacted” solely with Rosneft, and it dealt only with Rosneft’s property and



                                                 18
 Case 3:17-cv-01930-B Document 93 Filed 08/26/19                 Page 25 of 53 PageID 1406




services. Moreover, the property or services of a designated person such as Sechin are not blocked

unless and until the property or services are in the United States or come “within the possession or

control of any United States person.” Yet no property or services of Sechin ever entered Exx-

onMobil’s “possession or control.”

       Contemporaneous White House and Treasury statements confirm the plain meaning of the

Ukraine-related sanctions regulations, repeatedly underscoring that Sechin was designated in his

individual capacity only and that U.S. persons could continue to do business with Rosneft. And it

bears emphasis that the penalty notice fails to refute—or even acknowledge—the argument that

the sanctions regulations do not apply to Sechin’s actions in a representative capacity on behalf of

a non-blocked entity. That telling omission underscores the arbitrary and capricious nature of

OFAC’s actions. The penalty notice cannot be reconciled with the plain text of the sanctions

regulations, and it must therefore be set aside.

       A.      ExxonMobil Did Not Deal In The Blocked Property Of A Specially Designated
               National

       ExxonMobil did not violate section 1 of Executive Order 13661 when it executed the Ros-

neft documents because it did not deal in the blocked property of a specially designated national.

Section 1, incorporated into the Ukraine-related sanctions regulations, prohibits transferring, pay-

ing, exporting, withdrawing or otherwise dealing in the “property and interests in property” “of”

the “persons” designated by the Secretary of the Treasury where such property or property interests

are either in the United States or within the possession or control of any United States person.

31 C.F.R. pt. 589, App. B, § 1(a). ExxonMobil’s execution of the Rosneft documents did not

violate that provision because the Rosneft documents do not involve any property of a specially




                                                   19
 Case 3:17-cv-01930-B Document 93 Filed 08/26/19                 Page 26 of 53 PageID 1407




designated national, much less any such property that came into the possession or control of a U.S.

person.

          At the heart of OFAC’s penalty notice is the stark misstatement that ExxonMobil executed

the Rosneft documents “with Sechin,” rather than with Rosneft. (AR 1, 4; see also AR 53-54

(identifying each of the eight challenged documents as executed “with Sechin”).) That is plainly

incorrect. The parties to each of those documents were ExxonMobil and Rosneft. (See, e.g.,

AR 1879; 1565.) Sechin is not a party any more than the executive who signed the documents on

behalf of ExxonMobil; the documents impose no personal obligations on Sechin and entitle him

to no personal benefits apart from those he received as a de minimis shareholder of Rosneft (ben-

efits he would receive from any agreement by Rosneft, regardless of whether he signed it). In

addition, the transactions to which the documents relate carried no relative economic value to

Sechin, as such value is held solely by Rosneft and ExxonMobil. (MSJ App. 46.) Defendants

have since conceded that the penalty notice relies on documents that ExxonMobil executed “with

OAO Rosneft Oil Company” (MSJ App. 365), and this Court has already recognized as much,

ECF No. 42, at 2 (stating in an order that “ExxonMobil executed several . . . documents with

Rosneft”). Defendants further conceded that the “documents were countersigned on behalf of

Rosneft by Igor Sechin” (MSJ App. 365 (emphasis added))—a concession that Defendants re-

peated in subsequent briefing (MSJ App. 318).

          In addition, the Rosneft documents relate exclusively to ExxonMobil’s business with Ros-

neft and not to any matters in which Sechin had an interest in his individual capacity. The com-

pletion deeds contain representations and warranties made by ExxonMobil and Rosneft, and all

legal rights and obligations flowing from the parent agreements to which the completion deeds

relate also belong solely to ExxonMobil and Rosneft. (See, e.g., AR 23219.) The same is true of


                                                 20
 Case 3:17-cv-01930-B Document 93 Filed 08/26/19                  Page 27 of 53 PageID 1408




the amendment to the Russian Far East project agreement, which itself creates rights and imposes

obligations solely as between ExxonMobil and Rosneft. (See AR 1565, 1557.)

       It is a familiar principle that the law attaches significance to whether documents are exe-

cuted by persons in their individual capacities or in their capacities as representatives of a corpo-

ration. The Rosneft documents were executed by “Rosneft Oil Company.” (See MSJ App. 318.)

The signature blocks indicate that the documents were executed on behalf of Rosneft “by” “Name:

Igor I. Sechin,” “Title: President.” (See, e.g., AR 1882, 1566.) It is beyond dispute that Sechin

signed in his representative capacity, not his individual one. See, e.g., 6 Anderson U.C.C. § 3-

403:102 (noting that, “[w]hen a person signs followed by a title, such as . . . ‘president,’ the rep-

resentative capacity is disclosed”); Di Giammatteo v. Olney, 794 S.W.2d 103, 105 (Tex. App.—

Dallas 1990, no writ) (holding that the defendant signed in his representative capacity where he

signed as a corporation’s president and identified the corporation as the principal). As a matter of

law, therefore, Sechin was not a party to the Rosneft documents. See, e.g., DK Joint Venture 1 v.

Weyand, 649 F.3d 310, 315 (5th Cir. 2011) (citing Roe v. Ladymon, 318 S.W.3d 502, 515 (Tex.

App.—Dallas 2010, no pet.)).

       The familiar distinction between individual capacity and representative capacity has im-

portant legal consequences. Most notably, unless an executive signs a contract in his individual

capacity, the executive cannot be liable on it. See, e.g., 18B Am. Jur. 2d Corporations § 1573

(noting that “[a] correct form of signature that imposes no personal liability upon a corporate of-

ficer signing it is a signature containing the corporate name, followed by the word “per” or “by,”

followed by the name of the corporate officer”); Covington v. Aban Offshore Ltd., 650 F.3d 556,

559, 562 (5th Cir. 2011) (holding that an individual signing an agreement on behalf of an entity

did not sign “the contract in his individual capacity” and thus was not “personally bound by that


                                                 21
 Case 3:17-cv-01930-B Document 93 Filed 08/26/19                  Page 28 of 53 PageID 1409




agreement”); see also Cardinal Health 110, Inc. v. Cyrus Pharm., LLC, 560 F.3d 894, 899 (8th

Cir. 2009) (explaining that, for a corporate officer to be liable on a guaranty under state law, the

officer should sign once on behalf of the corporation and a second time in his “individual capac-

ity”). Executive Order 13661 and the sanctions regulations should be understood against the back-

drop of that familiar principle. Cf. United States v. Bestfoods, 524 U.S. 51, 63 (1998) (noting that

“the failure of the statute to speak to a matter as fundamental as the liability implications of cor-

porate ownership demands application of the rule that [in] order to abrogate a common-law prin-

ciple, the statute must speak directly to the question”).

       At the time the Rosneft documents were executed by ExxonMobil and Rosneft, Rosneft

was not the target of any sanctions. OFAC itself confirmed as much in its press release announcing

Sechin’s designation, stating that “Rosneft is a state-owned company and has not been sanctioned.”

(AR 23689.) Because the Rosneft documents at most concern the property of Rosneft and not the

blocked property of any specially designated national, the execution of those documents by Exx-

onMobil cannot violate section 1 of Executive Order 13661.

       B.      ExxonMobil Did Not Deal In Any Services Of, Or Receive Any Services From,
               A Specially Designated National

       The fact that the prohibitions in section 1 of Executive Order 13661 reach “services,” as

well as “property,” does not alter the analysis. The Ukraine-related sanctions regulations define

“property” as used in section 1 of Executive Order 13661 to include “services,” meaning that they

prohibit transferring, paying, exporting, withdrawing or otherwise dealing in the services of a sanc-

tioned person. 31 C.F.R. § 589.308. As with any other form of property, however, the services

must be services “of” the specially designated national in order to trigger the prohibition. See 31

C.F.R. pt. 589, App. B, § 1(a).



                                                 22
 Case 3:17-cv-01930-B Document 93 Filed 08/26/19                 Page 29 of 53 PageID 1410




       Sechin’s signature as corporate representative of Rosneft was not a “service” of Sechin

himself. Just as any contractual obligations under the Rosneft documents belong to Rosneft alone,

the acts of signing the Rosneft documents constitute acts only of Rosneft. “As an inanimate entity,

a corporation must act through agents.” CFTC v. Weintraub, 471 U.S. 343, 348 (1985). Corpora-

tions necessarily act through human representatives and control their employees’ conduct within

the scope of employment. See Schirle v. Sokudo USA, L.L.C., 484 Fed. Appx. 893, 897 (5th Cir.

2012) (stating that the test for whether an employment relationship exists is the entity’s “right to

control the employee’s conduct”). Thus, to whatever extent the execution of the Rosneft docu-

ments as ExxonMobil’s counterparty were to be deemed a “service,” it would be a service only of

Rosneft, not of Sechin.

       In addition, because ExxonMobil did not deal with Sechin in his individual capacity, Exx-

onMobil’s execution of the Rosneft documents similarly does not constitute a violation under sec-

tion 4 of Executive Order 13661. That section provides that the prohibitions in section 1 include

the receipt of services from a specially designated national. See 31 C.F.R. pt. 589, App. B,

§ 4(b). ExxonMobil did not receive any services from a specially designated national, for the same

reason stated above: even if ExxonMobil could be said to have received a “service” in connection

with the Rosneft documents, it received that service from its counterparty, Rosneft—not from

Sechin. See Part I.A, supra.

       Finally, even if the execution of the Rosneft documents could be deemed a “service” of

Sechin (and not of Rosneft), it would not constitute a violation of section 1 of Executive Order

13661 for the additional reason that such services were never within the possession or control of a

U.S. person and were therefore not blocked. Only property (including services) of a specially

designated national that is located in the United States or “within the possession or control of [a]


                                                23
 Case 3:17-cv-01930-B Document 93 Filed 08/26/19                Page 30 of 53 PageID 1411




United States person” is blocked under Executive Order 13661. 31 C.F.R. pt. 589, App. B, § 1(a).

“Possession” refers to “the fact of having or holding property in one’s power; the exercise of do-

minion over property.” Black’s Law Dictionary 1351 (10th ed. 2014). “Control” means “[the]

power or authority to guide or manage.” Merriam-Webster’s Collegiate Dictionary 272 (11th ed.

2014); see also In re Pilgrim’s Pride Corp., 728 F.3d 457, 461 n.4 (5th Cir. 2013). OFAC cannot

assert that ExxonMobil had any possession or control over Sechin’s services or his property. Exx-

onMobil simply signed documents with Rosneft as its counterparty. It exercised no dominion,

power, or authority over Sechin, and it had no legal relationship with Sechin. There is thus no

sense in which ExxonMobil possessed or controlled Sechin’s services (or other property).

       Because ExxonMobil did not deal in any services of, or receive any services from, a spe-

cially designated national, there is no valid theory on which ExxonMobil’s conduct could have

violated Executive Order 13661. OFAC’s penalty notice therefore cannot stand.

       C.      Contemporaneous White House and Treasury Statements Confirm The
               Foregoing Interpretation Of The Ukraine-Related Sanctions Regulations

       Consistent with the plain language of the relevant provisions, the White House and Treas-

ury Department contemporaneously issued numerous unambiguous statements confirming that

Executive Order 13661 was intended to sanction designated individuals only in their “individual

capacit[ies]” and to block only their personal assets, not the property of companies that those in-

dividuals might manage (such as Rosneft). Where “[t]he ‘law’ at issue . . . is an Executive Order

promulgated by the President,” the relevant intent is that of the President. Sea-Land Service, Inc.

v. Interstate Commerce Commission, 738 F.2d 1311, 1314 (D.C. Cir. 1984); see, e.g., Old

Dominion Branch No. 496, Nat’l Ass’n of Letter Carriers, AFL-CIO v. Austin, 418 U.S. 264, 274-

75 (1974) (citing a presidential statement to understand “one of the primary purposes of [an]



                                                24
 Case 3:17-cv-01930-B Document 93 Filed 08/26/19                    Page 31 of 53 PageID 1412




[e]xecutive [o]rder”). While the text of Executive Order 13661 is unambiguous, those statements

confirm the President’s intent to apply the sanctions to designated individuals only in their indi-

vidual capacities.

        For example, on March 17, 2014 (the morning after the President signed Executive Order

13661), in a background briefing that was also posted on the White House website, a senior ad-

ministration official stated:

        I want to be clear that while we will not rule out taking additional steps in the future,
        our current focus is to identify these cronies of the Russian government and target
        their personal assets and wealth, rather than the business entities and industries that
        they may manage or oversee.

(AR 23490.)

        That same day, and reiterating that message, the White House Office of the Press Secretary

disseminated a fact sheet defining the objectives of the newly authorized sanction:

        We have fashioned [the] sanctions to impose costs on named individuals who wield
        influence in the Russian government and those responsible for the deteriorating sit-
        uation in Ukraine. . . . Our current focus is to identify these individuals and target
        their personal assets, but not companies that they may manage on behalf of the
        Russian state.

(AR 23484.) The fact sheet was posted on the White House website.

        On April 28, 2014—the day that Sechin was designated as a specially designated national

for purposes of Executive Order 13661—the White House Press Secretary described the designa-

tions of Sechin and others as “targeted sanctions on a number of Russian individuals.” (MSJ

App. 297.) The White House also posted the transcript of a conference call with a senior admin-

istration official that again spoke to the design and intent of the sanctions:

        Of note, in today’s set of sanctions are two key members of Russian leadership’s
        inner circle. They [include] Igor Sechin, who’s the President and Chairman of the
        Management Board of Rosneft, Russia’s leading petroleum operation . . . . We are
        imposing sanctions on Sechin . . . individually.


                                                   25
 Case 3:17-cv-01930-B Document 93 Filed 08/26/19                    Page 32 of 53 PageID 1413




(AR 23501.)

        That same day, White House Deputy National Security Advisor Tony Blinken reiterated in

a televised PBS NewsHour interview that Rosneft “wasn’t designated itself”; instead, Sechin

“was[,] in his individual capacity.” (See AR 204.) Mr. Blinken elaborated that “U.S. persons . . .

will not [be] able to do business with them in their individual capacities.” (Id.) And when specif-

ically asked during the interview if a subsequent decision to designate Rosneft as a specially des-

ignated national (as well as Sechin) would “have an immediate impact on” U.S. companies “[l]ike

ExxonMobil,” Mr. Blinken explained:

        What we have been focused on is making sure that we maximize the pressure we’re
        exerting on Russia and minimize the impact here in the United States or in Europe.
        That’s why we have done it in such a deliberate, careful fashion. That has been the
        result to date. . . . [T]he step-by-step process is to make sure that everything we do
        is focused on exerting pressure on Russia and minimizing any impact or conse-
        quences on American companies . . . .

(Id.)

        That the White House imposed limited sanctions on Rosneft in July 2014 under its discrete

power to sanction sectors of the Russian economy, and then expanded those sanctions in Septem-

ber 2014, further confirms the limited nature of the sanctions that had been imposed on Sechin

(but not Rosneft) by May 2014, when the Rosneft documents were signed. By their own admis-

sion, the White House’s and Treasury Department’s incremental sanctions decisions in 2014 were

intended to keep more severe options in reserve for later use in the event of “further Russian mil-

itary intervention in Ukraine” (MSJ App. 297), minimizing the impact on U.S. companies and the

global economy. A senior administration official warned that, “if Russia persists on destabilizing

Ukraine[,] . . . we have at our disposal additional tools . . . that can . . . have [a] very significant




                                                  26
 Case 3:17-cv-01930-B Document 93 Filed 08/26/19                Page 33 of 53 PageID 1414




impact on the Russian economy.” (AR 23510-11.) The expansive interpretation reflected in

OFAC’s penalty notice cannot be reconciled with that carefully calibrated and targeted approach.3

       The Treasury Department echoed the White House’s statements, advising that only

Sechin’s personal assets were affected by the sanctions and that U.S. persons could continue to do

business with Rosneft. As reported in Foreign Policy on April 28, 2014, “Treasury officials said

the designation [of Sechin] wouldn’t impact U.S. companies’ ability to do business with Rosneft

because Sechin does not control the firm.” (AR 23522.) The New York Times echoed the message

that the sanctions applied to Sechin only in his personal capacity, quoting a Treasury official as

advising that “U.S. persons are not prohibited from dealing with Rosneft, including participating

in meetings of the company board [on which Sechin sits].” (AR 23579.) As reported by the Wall

Street Journal on May 15, 2014, Treasury officials explained that U.S. persons could interact with

Mr. Sechin—for example, as BP’s chief executive officer and U.S. citizen Bob Dudley did by

serving on Rosneft’s board—as long as “they are covering Rosneft business and not Mr. Sechin’s

personal business.” (AR 23584.)

       In sum, the White House and the Treasury Department repeatedly confirmed the plain

meaning of Executive Order 13661: the sanctions targeted specially designated nationals only in

their “individual capacit[ies]” and blocked only their personal assets, not the property of compa-

nies that those individuals might manage. Indeed, in their statements, the White House and the

Treasury Department specifically noted that Rosneft was not sanctioned and that U.S. companies


   3
      Rather than explaining how its interpretation of Executive Order 13661 comported with the
President’s intent, OFAC suggested to ExxonMobil during a September 26, 2016, meeting that it
disagreed with the White House’s statements, that its position trumped any statements made by
the White House, and that ExxonMobil would have been unjustified in relying on the White
House’s statements with respect to how the executive order applied. (See AR 101.) OFAC’s
position is untenable and entirely inconsistent with the law. See p. 24, supra.

                                               27
 Case 3:17-cv-01930-B Document 93 Filed 08/26/19                  Page 34 of 53 PageID 1415




could continue to do business with Rosneft. Because the Rosneft documents involved Rosneft’s

business and because Sechin signed those documents only in a representative capacity, ExxonMo-

bil plainly did not violate the Ukraine-related sanctions regulations by executing those documents.

OFAC’s action is therefore arbitrary and capricious and contrary to law and should be set aside.

       D.      In Its Penalty Notice, OFAC Simply Ignored The Dispositive Legal Question

       Tellingly, in its penalty notice, OFAC failed even to acknowledge—much less address—

the dispositive question at the heart of this matter: whether, contrary to the contemporaneous

position of the White House and the Treasury Department, the Ukraine-related sanctions regula-

tions could apply to actions taken by a specially designated national in his capacity as a representa-

tive of a non-blocked entity. Where an agency “entirely fail[s] to consider an important aspect of

the problem,” its action is “[n]ormally arbitrary and capricious.” State Farm, 463 U.S. at 43.

OFAC, however, did not engage in the “reasoned decisionmaking” that is required of agencies

whose actions are subject to the APA. See State Farm, 463 U.S. at 43; see also Epsilon Elecs.,

Inc. v. U.S. Dep’t of Treas., 857 F.3d 913, 927 (D.C. Cir. 2017) (partially vacating an OFAC

penalty notice to the extent that OFAC had failed to explain its conclusion). OFAC’s refusal to

engage on this critical question only highlights the inconsistency between its position and the plain

language of Executive Order 13661.

       ExxonMobil’s position was hardly a surprise to OFAC. In its response to OFAC’s pre-

penalty notice, ExxonMobil set out that position at length, emphasizing from the very first page of

its response that the challenged documents were executed with Rosneft and that Sechin had acted

in a purely representative capacity in signing those documents. (See AR 23406-25.) ExxonMobil

also consistently took that position in other written and oral communications with OFAC. (See

AR 104, 242, 175, 193, 201.)


                                                 28
 Case 3:17-cv-01930-B Document 93 Filed 08/26/19                     Page 35 of 53 PageID 1416




       In its penalty notice, however, OFAC studiously avoided even using the words “representa-

tive,” “representative capacity,” or even “on behalf of,” even though it claimed to have “re-

view[ed]” and “analyzed the arguments in ExxonMobil’s [r]esponses.” (AR 2.) Instead, it at-

tacked a straw man, seemingly addressing a distinction between acting in “personal” and “profes-

sional” capacities. (AR 2-3.) The reasons are clear. If OFAC had acknowledged that Sechin was

acting in his “representative” capacity, it would also have had to concede that ExxonMobil was

executing documents only with Rosneft, a non-sanctioned party, on whose exclusive behalf Sechin

was acting. See Part I.A, supra. In addition, OFAC would have had to explain what administration

officials could have meant when they repeatedly referred to Sechin’s “individual capacity,” seem-

ingly excluding actions taken in a representative capacity. And as more fully explained below,

any acknowledgment that Sechin was acting only in a representative capacity would be equally

fatal as a matter of fair notice: it was only in August 2014, well after the challenged conduct, that

OFAC first issued public guidance addressing the issue of specially designated nationals “repre-

senting” or “acting on behalf of” non-blocked entities, and only in the context of a specially des-

ignated national who controlled the entity. See Part III.C, infra.

       While it was unwilling to do so in its penalty notice itself, OFAC has since conceded that

Sechin was acting as a corporate representative when he executed the Rosneft documents. OFAC

initially claimed that its penalty notice “related to ExxonMobil’s execution of an amendment to an

agreement of a liquefied natural gas project and seven completion deeds with Igor Sechin” (em-

phasis added). That statement was demonstrably incorrect, however, and OFAC soon backed

away from it. In subsequent briefing, it openly acknowledged that “[t]his case concerns the legality

of a series of documents executed between Plaintiffs and OAO Rosneft Oil Company” and that

“Igor Sechin . . . countersigned the documents on behalf of Rosneft.” (MSJ App. 365; see also


                                                 29
 Case 3:17-cv-01930-B Document 93 Filed 08/26/19                    Page 36 of 53 PageID 1417




MSJ App. 318 (same)). Despite that concession, however, OFAC has never come to grips with

the legal significance of Sechin’s acting in a representative capacity—a fact that is fatal to any

effort to apply Executive Order 13661 to ExxonMobil’s conduct.

       OFAC’s failure to respond to, or even acknowledge, what had been ExxonMobil’s primary

argument since it first engaged with OFAC on this issue in 2014 sharply illustrates the deficiencies

in its legal interpretation and the arbitrary and capricious nature of its decision to impose penalties.

The interpretation underlying OFAC’s decision to impose penalties is indefensible. OFAC’s ac-

tion should therefore be set aside.

       E.      OFAC’s Interpretation Of The Ukraine-Related Sanctions Regulations Is Not
               Entitled To Deference

       OFAC cannot salvage the fatally flawed interpretation of the sanctions regulations under-

lying the penalty notice by invoking the doctrine of agency deference to OFAC’s interpretation of

its Ukraine-related sanctions regulations. As a threshold matter, agencies receive deference only

when interpreting ambiguous regulations. See Auer v. Robbins, 519 U.S. 452, 461 (1997); Chris-

tensen v. Harris Cty., 529 U.S. 576, 588 (2000); ExxonMobil Pipeline, 867 F.3d at 573. Earlier

this year in Kisor v. Wilkie, 139 S. Ct. 2400 (2019), the Supreme Court emphasized the limited

nature of such deference, underscoring several key restrictions on its use. The Court explained

that, even where a regulation is genuinely ambiguous (and an agency’s interpretation is reasona-

ble), a court may afford an agency interpretation of the regulation deference only where “the char-

acter and context of the agency interpretation entitles it to controlling weight.” Kisor, 139 S. Ct.

at 2416. Specifically, to be entitled to deference, an agency interpretation must: (1) be the agency’s

‘authoritative’ or ‘official position,’ rather than any more ad hoc statement not reflecting the

agency’s views” (id. (citation omitted)); (2) “implicate its substantive expertise” so as to trigger



                                                  30
 Case 3:17-cv-01930-B Document 93 Filed 08/26/19                    Page 37 of 53 PageID 1418




the presumption that Congress granted interpretive lawmaking power to the agency (id. at 2417);

and (3) “reflect ‘fair and considered judgment’” (id. (citation omitted)). In other words, as ex-

plained by Justice Kagan, “a court may defer only to an agency’s authoritative and considered

judgments. No ad hoc statements or post hoc rationalizations need apply. . . . Deference turns on

whether an agency’s interpretation creates unfair surprise or upsets reliance interests.” Id. at 2421

(plurality opinion).

        As discussed above, the Ukraine-related sanctions regulations unambiguously do not pro-

hibit dealing with Rosneft or with its officers solely in their capacity as Rosneft representatives,

as the contemporaneous statements of the White House and the Treasury Department confirm. See

Parts I.A-I.C, supra. An agency is entitled to deference only where a court determines that a

regulation is “genuinely ambiguous” after “employing all its interpretive tools.” Kisor, 139 S. Ct.

at 2415-16. Because Executive Order 13661 is not only not ambiguous, but is unambiguous con-

trary to OFAC’s interpretation, that interpretation is not entitled to deference. See id.

        Even if Executive Order 13661 were ambiguous (and OFAC’s interpretation were within

the zone of ambiguity), moreover, OFAC’s interpretation would not receive deference because

“the character and context of the agency interpretation” do not “entitle[] it to controlling weight.”

Kisor, 139 S. Ct. at 2416. Among other things, that interpretation unexpectedly departed from a

previous interpretation from the same department, see Part II.A, supra, and it thereby resulted in

unfair surprise to ExxonMobil, see Part III, supra. When “an agency substitutes one view of a rule

for another” and “[t]he new interpretation . . . creates ‘unfair surprise’ to regulated parties,” a court

may not defer to that interpretation. Kisor, 139 S. Ct. at 2417-18.




                                                   31
 Case 3:17-cv-01930-B Document 93 Filed 08/26/19                Page 38 of 53 PageID 1419




II.    BY IMPOSING PENALTIES ON EXXONMOBIL, OFAC DREW ARBITRARY
       AND CAPRICIOUS DISTINCTIONS THAT CONTRADICTED EARLIER
       POSITIONS OF THE TREASURY DEPARTMENT

       In addition to resting on an invalid interpretation of Executive Order 13661, OFAC’s de-

cision to impose penalties on ExxonMobil resulted in arbitrary and capricious distinctions with

other substantively indistinguishable conduct that the Treasury Department and OFAC had

deemed to be lawful. Thus, even if the penalty notice rested on a permissible interpretation—

which, for the reasons explained above, it does not—it still cannot stand. To begin with, OFAC’s

decision to impose penalties ran contrary to the Treasury Department’s stated position that U.S.

persons could permissibly deal with Sechin in his capacity as a member of Rosneft’s board of

directors as long as Rosneft’s business was being discussed. It was arbitrary and capricious for

OFAC to impose penalties on ExxonMobil when it dealt with Sechin not in his capacity as a mem-

ber of Rosneft’s board, but rather in his representative capacity as Rosneft’s president when he

was signing documents on Rosneft’s behalf. In addition, because OFAC concedes that it is legal

to conduct business with Rosneft even though Sechin is its chief executive, OFAC must also con-

cede that ExxonMobil would not have been penalized if any other duly authorized executive had

signed the documents on Rosneft’s behalf. But such a hyperformalistic distinction does not further

any of the purposes of the Ukraine-related sanctions regime. For those additional reasons, OFAC’s

penalty notice should be set aside.

       A.      OFAC’s Decision To Impose Penalties Was Inconsistent With Earlier
               Positions Of The Treasury Department

       OFAC’s decision to impose penalties on ExxonMobil for interacting with Sechin in his

representative capacity as a Rosneft executive is irreconcilable with the Treasury Department’s

statements that U.S. persons may lawfully interact with Sechin in his capacity as a member of



                                               32
 Case 3:17-cv-01930-B Document 93 Filed 08/26/19                Page 39 of 53 PageID 1420




Rosneft’s board. On April 28, 2014, for example, a Treasury Department official was quoted by

the New York Times as advising that “U.S. persons are not prohibited from dealing with Rosneft,

including participating in meetings of the company board, on which Sechin sits.” (AR 23579.) A

few weeks later, on May 16, 2014, a Treasury Department official reiterated that interpretation in

the Wall Street Journal, stating with reference to Bob Dudley, an American who was chief exec-

utive officer of BP and a member of the Rosneft board, that “Mr. Dudley may participate in board

meetings with Mr. Sechin, as long as they are covering Rosneft business and not Mr. Sechin’s,

personal business.” (AR 23584.)

       In concluding that a U.S. person could interact with Sechin on a board of directors “as long

as they are covering Rosneft business and not Mr. Sechin’s personal business,” the Treasury De-

partment tracked the White House’s broader statements that the Ukraine-related sanctions regime

targeted only the personal assets and wealth of specially designated nationals. The key consider-

ation, according to those Treasury officials, was whose business was being conducted: Rosneft’s

or Sechin’s.

       OFAC has never coherently explained how it can maintain that position while penalizing

ExxonMobil for executing a document signed by Sechin in his representative capacity for Rosneft.

The penalty notice is entirely silent on the issue, even though ExxonMobil had argued it at length

in its response to the pre-penalty notice.4 (See AR 23418.) OFAC has no response because there

is none to be made. If merely signing a document on behalf of Rosneft constitutes a “service”



   4
      In its Web post regarding the penalty notice, OFAC acknowledged that ExxonMobil had
relied on a news article regarding Board participation, but responded only that the statement at-
tributed to the Treasury Department official “did not address the conduct in this case.” (MSJ
App. 309.) OFAC did not make any attempt to explain why Board meeting participation with
Sechin would be acceptable if Sechin’s signature of a document on behalf of Rosneft is not.

                                               33
 Case 3:17-cv-01930-B Document 93 Filed 08/26/19                   Page 40 of 53 PageID 1421




from Sechin (even though it is at most a service provided by Sechin to Rosneft), so too must

serving on a corporate board with him, which requires interaction with Sechin in his representative

capacity for a mutual benefit and to take action with legal effects. If anything, serving on a board

of directors requires far more direct interaction with Sechin than does mailing an extension agree-

ment to Rosneft and seeing that document returned with Sechin’s signature. To use the words of

the penalty notice, jointly participating on a board of directors would “undercut Treasury’s efforts

to isolate Sechin” at least as much as the conduct alleged here. (See AR 7.)

       B.      OFAC’s Decision To Impose Penalties Drew Arbitrary And Capricious
               Distinctions Between Substantively Indistinguishable Conduct

       OFAC’s penalty notice should also be set aside on the basis that it drew arbitrary and ca-

pricious distinctions between substantively indistinguishable conduct. The “very meaning of the

arbitrary and capricious standard” is that “[t]he treatment of cases A and B, where the two cases

are functionally indistinguishable, must be consistent.” Indep. Petrol. Ass’n of Am. v. Babbitt, 92

F.3d 1248, 1260 (D.C. Cir. 1996). Where an agency fails to “provide[] a reasonable explanation”

for treating two subjects differently despite “marked similarities in operational characteristics,” its

action cannot stand. EP Operating Co., 876 F.2d at 50.

       In imposing the penalty here, OFAC took the position that no violation would have oc-

curred if Sechin had simply passed the pen to another authorized representative of Rosneft, taking

the view that “the fact that signing a document with Rosneft would not be prohibited absent the

involvement of Sechin . . . does not supersede the prohibition on transactions with Sechin.”

(AR 4.) As this explanation made clear, OFAC’s decision to impose penalties here was divorced

from the economic substance of the conduct at issue and was instead based solely on the formality




                                                  34
 Case 3:17-cv-01930-B Document 93 Filed 08/26/19                 Page 41 of 53 PageID 1422




of whose signature appears on behalf of a non-sanctioned corporation. OFAC has offered no ex-

planation for treating the transaction here as a violation when it concedes that it would deem a

substantively identical transaction that confers no less benefit on Sechin as permissible.

       OFAC’s decision to impose penalties was all the more untenable because the Ukraine-

related sanctions regulations expressly prohibit U.S. persons from indirectly engaging in prohib-

ited conduct or engaging in conduct designed to avoid the prohibitions. See 31 C.F.R. pt. 589,

App. B, § 5(a). It is peculiar that OFAC seemingly takes the position that ExxonMobil could and

should have avoided penalties by asking that Sechin pass the pen to a colleague—conduct that

would seemingly itself have violated the regulations. That incongruity further illustrates the ab-

surdity of OFAC’s position.

       Whereas the interpretation set out on the face of Executive Order 13661 and in the con-

temporaneous statements of White House and Treasury officials provides clear and actionable

guidance to the public, the ill-defined and unexpressed interpretation on which OFAC relied in

imposing penalties will only lead to hopeless confusion. For example, it is our understanding that,

under Russian corporate law and Rosneft’s charter, documents binding on Rosneft may be signed

only by its president or pursuant to a power of attorney signed by the president. (AR 23417-18.)

What if Sechin authorizes another individual to sign on Rosneft’s behalf? Would that trigger pen-

alties? What if another individual signed Sechin’s name, or applied a stamp with Sechin’s signa-

ture? Because OFAC has not identified, and cannot identify, exactly why Sechin’s signature on

behalf of Rosneft constitutes a violation, it is impossible to determine which of these or myriad

other scenarios share the purportedly violative characteristics of Sechin’s conduct here, where

Sechin merely physically signed for Rosneft in a representative capacity. The “head-scratching




                                                35
 Case 3:17-cv-01930-B Document 93 Filed 08/26/19                 Page 42 of 53 PageID 1423




oddit[ies]” of OFAC’s position confirm that the agency acted arbitrarily and capriciously in im-

posing penalties on ExxonMobil. Judulang, 565 U.S. at 486.

       At bottom, OFAC’s position is simply incoherent. And the best way to avoid that incoher-

ence is to apply the clear rule that inheres in the plain language of the Ukraine-related sanctions

regulations (and that White House and Treasury officials had espoused, including in the specific

context of Sechin’s involvement with Rosneft, before OFAC’s decision to impose penalties): the

relevant inquiry for purposes of applying sanctions is whether the property of a designated party

is at issue, which in turn depends on whose business is being conducted—Sechin’s or Rosneft’s.

See Part I.A, supra. OFAC’s decision to impose penalties on ExxonMobil was the very definition

of arbitrary and capricious agency behavior, and it should be invalidated on that ground as well.

III.   BY FAILING TO PROVIDE FAIR NOTICE OF ITS INTERPRETATION OF THE
       UKRAINE-RELATED SANCTIONS REGULATIONS, OFAC VIOLATED DUE
       PROCESS

       Finally, OFAC’s penalty notice should be set aside for the independent reason that it vio-

lates the Due Process Clause of the Fifth Amendment by depriving ExxonMobil of its property

without fair notice of the regulatory requirement that ExxonMobil allegedly violated. See S&H

Riggers & Erectors, Inc. v. Occupational Safety and Health Rev. Comm’n, 659 F.2d 1273, 1281

(5th Cir. 1981); see also 5 U.S.C. § 706(2)(B). In light of the plain language of Executive Order

13661 and the contemporaneous statements by White House and Treasury officials, OFAC failed

to provide the “ascertainable certainty” of the agency’s interpretation necessary to afford fair no-

tice and subject ExxonMobil to penalties. Gen. Elec., 53 F.3d at 1329; Diamond Roofing, 528

F.2d at 649. Put differently, “reviewing the regulations and other public statements” from OFAC

would not have enabled the public to “identify . . . the standards with which [OFAC] expects




                                                36
 Case 3:17-cv-01930-B Document 93 Filed 08/26/19                   Page 43 of 53 PageID 1424




parties to conform,” and OFAC thus failed “fairly [to] notify [the public] of [its] interpretation.”

Gen. Elec., 53 F.3d at 1329.

       A.      The Plain Text Of Executive Order 13661 Does Not Provide Ascertainable
               Certainty Of OFAC’s Current Interpretation

       When assessing whether a regulation provides “ascertainable certainty,” a court looks first

to the regulation’s text. Gen. Elec., 53 F.3d at 1329. For fair-notice purposes, the relevant inquiry

is not whether the agency’s interpretation of a regulation is correct or incorrect, but instead whether

it is “ascertainably certain.” Trinity Broad. of Fla. v. FCC, 211 F.3d 618, 628 (D.C. Cir. 2000).

The text must be sufficiently clear and precise to provide the regulated person with notice of the

allegedly prohibited conduct. For example, where a regulation does not define a key term, an

agency’s position may not satisfy the “ascertainable certainty” standard. See id. at 630-31.

       Here, the plain text of Executive Order 13661 does not contain any restriction on the exe-

cution of documents with non-blocked corporations whose executives are specially designated na-

tionals, including where those executives sign the documents on the corporation’s behalf. Because

the unambiguous text does not prohibit the conduct at issue, it does not provide sufficient notice

of OFAC’s interpretation that the conduct is in fact prohibited. See Dravo Corp. v. Occupational

Safety & Health Review Comm’n, 613 F.2d 1227, 1232 (3d Cir. 1980).

       OFAC contends that ExxonMobil could have “sought guidance from OFAC” regarding the

proper interpretation of the Ukraine-related sanctions regulations before executing the Rosneft

documents. (AR 4.) On some level, that is always true, but it is ultimately irrelevant to whether

ExxonMobil had adequate notice. To begin with, it is the government’s burden to communicate

its interpretation of its own regulations with sufficient clarity for the public to be able to comply.

See Diamond Roofing, 528 F.2d at 649. The plain language of the regulation indicated that the



                                                  37
 Case 3:17-cv-01930-B Document 93 Filed 08/26/19                   Page 44 of 53 PageID 1425




conduct for which ExxonMobil was penalized was permitted. ExxonMobil was under no affirm-

ative obligation to take further action to confirm the agency’s interpretation of such an unambigu-

ous regulation.

       Even if ExxonMobil had sought such clarification, moreover, it is far from clear that it

would have been forthcoming. As Defendants conceded in their recent briefing, OFAC itself had

not yet arrived at a final interpretation of the Ukraine-related sanctions regulations by the time the

Rosneft documents were executed. (MSJ App. 327.) As a result, OFAC could not have offered

definitive “guidance” to ExxonMobil at that time—and even if it had, that guidance may well have

been inconsistent with the interpretation OFAC advances now. Where the penalized party might

have been given different advice “depending on which official responded to the inquiry,” it cannot

be said to have fair notice of an agency’s interpretation. Rollins Envtl. Servs. (NJ) Inc. v. EPA,

937 F.2d 649, 653-54 (D.C. Cir. 1991).

       B.         The Contemporaneous Statements Of White House And Treasury Officials
                  Preclude A Finding Of Fair Notice

       The statements issued by the White House and the Treasury Department in the immediate

aftermath of Executive Order 13661 also made clear that it was permissible to execute documents

with Rosneft (including with Sechin signing in his capacity as a Rosneft representative). The clear

conflict between those contemporaneous statements and OFAC’s position in the penalty notice

precludes a finding of ascertainable certainty and thus of fair notice. The statements are discussed

at length above. See pp. 24-28, supra. They explained, inter alia:

                 That the Ukraine-related sanctions regulations targeted the “personal assets and
                  wealth” of the Russian specially designated nationals, “rather than the business en-
                  tities and industries that they may manage or oversee.” (AR 23490; see also
                  AR 23484 (same).)




                                                   38
 Case 3:17-cv-01930-B Document 93 Filed 08/26/19                Page 45 of 53 PageID 1426




              That the sanctions regulations targeted Sechin “in his individual capacity,” such
               that “U.S. persons, U.S. companies will not [be] able to do business with [sanc-
               tioned individuals] in their individual capacities.” (AR 206.)

              That “Sechin’s personal assets will be frozen, but . . . the designation wouldn’t
               impact U.S. companies’ ability to do business with Rosneft because Sechin doesn’t
               control the firm.” (AR 23522.)

              That the sanctions on Sechin did not prohibit U.S. persons from interacting with
               Sechin “as long as they are covering Rosneft business, and not Mr. Sechin’s per-
               sonal business.” (AR 23584.)

In the face of those contemporaneous (and consistent) statements from White House and Treasury

officials, OFAC’s contrary and undisclosed interpretation could not be or have been determined

with ascertainable certainty. Where an agency issues “conflicting advice,” Rollins, 937 F.2d at

953, or had “implicitly approved” the practice for which the agency seeks to impose penalties,

Trinity Marine Nashville, Inc. v. Occupational Safety and Health Rev. Comm’n, 275 F.3d 423, 431

(5th Cir. 2001), the agency cannot be said to have provided fair notice to the public. That is all

the more true given the evidence that OFAC was aware of the public uncertainty regarding the

meaning of the Ukraine-based sanctions regulations, yet did nothing about it until well after Exx-

onMobil had executed the documents at issue. See p. 16, supra.

       C.      OFAC Did Not Adopt Its Current Interpretation Or Publicly Disclose It Until
               After ExxonMobil Executed The Rosneft Documents

       At the time of the challenged conduct, OFAC had never issued guidance concerning trans-

actions between a U.S. person and a non-blocked entity represented by an individual designated

under the Ukraine-related sanctions. The first guidance on that question was not issued until sev-

eral months later, in August 2014 (and even that guidance applied only to entities controlled by

specially designated nationals).     See FAQ 400, OFAC FAQs: General Questions <ti-

nyurl.com/yxbmbxzr>. OFAC’s failure to adopt or publicly disclose its interpretation until after



                                               39
 Case 3:17-cv-01930-B Document 93 Filed 08/26/19                 Page 46 of 53 PageID 1427




the conduct at issue further demonstrates the lack of due process afforded to ExxonMobil. Where

an agency “ma[kes] no announcement or any other indication” of the interpretation forming the

basis for its enforcement action, the regulated party cannot identify the agency’s position with

ascertainable certainty, and the agency’s action must be set aside. Fabi Constr. Co. v. Sec’y of

Labor, 508 F.3d 1077, 1088 (D.C. Cir. 2007).

       Remarkably, even after it issued an administrative subpoena to ExxonMobil, OFAC ad-

mitted to ExxonMobil that it had not yet formulated a legal position as to how Executive Order

13661 applied to the challenged conduct. At that time, ExxonMobil offered to stipulate to the

relevant facts: most importantly, that ExxonMobil had executed documents after Sechin’s desig-

nation that Sechin had signed in his capacity as Rosneft’s corporate representative. And it made

clear that the only open question was the purely legal one on which OFAC had not publicly stated

a position. In response, OFAC did not dispute that it had not formulated a position, stating that it

preferred to review ExxonMobil’s response to its subpoena and would only then act “expeditiously

. . . to resolve the legal question.” (AR 23602.)

       Documents disclosed in this litigation, moreover, confirm that OFAC had not reached a

definitive interpretation of the Ukraine-related sanctions regulations until after ExxonMobil had

executed the documents at issue. In May 2014, shortly before the execution of the documents, a

senior OFAC official “suggested” to the State Department only that designating Sechin as a spe-

cially designated national “could” mean that entering into a contract with Rosneft signed by Sechin

“could” be prohibited, depending on unidentified “facts and circumstances.”           (AR 23731.)

OFAC’s reluctance to take a definitive position on this issue—even in private communications

with the State Department, another Executive Branch agency—reveals the agency’s total uncer-

tainty about the meaning of the law at the time of the relevant conduct. And while OFAC issued


                                                    40
 Case 3:17-cv-01930-B Document 93 Filed 08/26/19                  Page 47 of 53 PageID 1428




its FAQs in August 2014 (providing guidance to entities controlled by specially designated na-

tionals), it has conceded that it did not reach a definitive decision regarding the “meaning of [its]

regulations” until at least November 2014 (see MSJ App. 324), and the government’s privilege log

indicates that OFAC continued to deliberate over the legal implications of a specially designated

national’s executing a contract on behalf of a non-blocked entity as late as February 2015, see

pp. 11, 14, supra.

       What is more, the disclosed documents revealed that OFAC was aware of the public un-

certainty regarding the meaning of the sanctions regulations, yet it failed to do anything about it.

Months after the Rosneft documents were executed, a senior OFAC official wrote that “I think

there’s some confusion out there” about whether U.S. persons could enter into agreements with

non-blocked entities that were signed by a specially designated national. (AR 23768.) The official

further suggested that, “if” the agency “feels” that such conduct is unlawful, it ought to “get that

message out there, even if there might be someone who says we did it in reaction to a particular

deal.” (Id.) Those statements demonstrate beyond any doubt that there was no clear guidance

from OFAC on this issue.

       Plainly, ExxonMobil cannot have been on fair notice of an interpretation of Executive Or-

der 13661 at which OFAC itself had not yet arrived, even internally, before the challenged conduct.

“Where . . . the regulations and other policy statements are unclear, where the petitioner’s inter-

pretation is reasonable, and where the agency itself struggles to provide a definitive reading of the

regulatory requirements, a regulated party is not ‘on notice’ of the agency’s ultimate interpretation

of the regulations, and may not be punished.” Gen. Elec., 53 F.3d at 1333-34. That principle

applies a fortiori here, where the regulations and contemporaneous statements pointed unambigu-

ously in the opposite direction to OFAC’s eventual interpretation. And ExxonMobil could hardly


                                                 41
 Case 3:17-cv-01930-B Document 93 Filed 08/26/19                  Page 48 of 53 PageID 1429




have been on notice of OFAC’s interpretation at the time it executed the documents when the

agency itself was still acknowledging public confusion regarding whether specially designated

nationals could sign contracts months later.

       OFAC tries to establish that ExxonMobil had notice by pointing to FAQ 285—an earlier

FAQ regarding the Burma sanctions program that OFAC published in 2013, revised in 2015, and

removed from its website in 2016. That question asked, “If a Burmese Government minister is [a

specially designated national], how does that impact the ministry he leads”? (AR 1100-01.) As

originally drafted, the answer to that question stated: “A government ministry is not blocked solely

because the minister leading it is [a specially designated national]. U.S. persons should, however,

be cautious in dealings with the ministry to ensure that they are not, for example, entering into any

contracts that are signed by the [specially designated national].” (Id.) But that FAQ is plainly

inapposite here, because it was specific to the now-terminated Burma sanctions program. Unlike

FAQs 398 and 400, which were filed under the category of “General Questions” and thus identified

as applicable to all sanctions programs, FAQ 285 was filed under the category of “Burma,” re-

flecting that it was put out by OFAC as guidance with respect to that sanctions program only.

FAQ 285 did not purport to interpret other sanctions regulations, including the separate Ukraine-

related sanctions regulations that were the basis for the penalty imposed in this case.

       As OFAC itself has made clear, each sanctions program is unique. The Ukraine-related

sanctions regulations make that point expressly, stating that “[these regulations are] separate from,

and independent of” other sanctions-related regulations and that “[d]iffering foreign policy and

national security contexts may result in differing interpretations of similar language among the

parts of this chapter.” 31 C.F.R. § 598.101. The now-lifted Burma sanctions regulations made the

same point, as do OFAC’s FAQs themselves. See 31 C.F.R. § 537.101; OFAC FAQs: General


                                                 42
 Case 3:17-cv-01930-B Document 93 Filed 08/26/19                 Page 49 of 53 PageID 1430




Questions, Basic Information on OFAC and Sanctions <tinyurl.com/hbjazyp>; see also FAQ 3

(“Because each [sanctions] program is based on different foreign policy and national security

goals, prohibitions may vary between programs.”). That FAQ 285 was specific to the Burma

sanctions program is underscored by the fact that OFAC removed that FAQ from its website when

the Burma sanctions were lifted in October 2016. And while OFAC ultimately relied on FAQ 285

in its penalty notice (albeit citing a version of the FAQ that was not yet in effect at the time the

Rosneft documents were executed),5 Defendants have conceded that, as of May 8, 2017 (shortly

before the issuance of the penalty notice), OFAC was still deliberating over the “meaning” of FAQ

285 and its “application” to ExxonMobil. (MSJ App. 325.) Even OFAC was seemingly uncertain

about whether FAQ 285 was binding on other sanctions programs until well after the Rosneft

documents had been executed.

       There were good reasons, moreover, why FAQ 285 was intended to apply only to the

Burma sanctions program—notwithstanding OFAC’s late-breaking efforts to extend it to the

Ukraine-related sanctions program. The Burma sanctions were implemented in part to address

rampant government bribery in that country. In 2012, shortly before FAQ 285 was published, the

White House stated that it “remain[ed] deeply concerned about the lack of transparency in Burma’s

investment environment” and that “those individuals [in the Burmese government] who con-

tinue[d] to engage in abusive, corrupt, or destabilizing behavior going forward [should] not reap



   5
      In its penalty notice, OFAC quoted the amended version of FAQ 285, which was not issued
until May 2015—a year after the Rosneft documents were executed. (See AR 4 n.5.) In that
version, unlike in the original version, OFAC stated that entering into a contract that is “signed
by” a specially designed national constitutes the provision of a service “to” that person.
(AR 1101.) The fact that this issue was only addressed in the FAQ issued in May 2015, too,
undercuts any suggestion that the interpretation OFAC espouses here represented the fair and con-
sidered judgment of the agency in May 2014.

                                                43
 Case 3:17-cv-01930-B Document 93 Filed 08/26/19                  Page 50 of 53 PageID 1431




the rewards of reform.” (See AR 23600.) Given the United States government’s particular concern

for Burmese government officials abusing their public positions for personal gain, it is not surpris-

ing that OFAC took the position that those officials could not sign contracts with U.S. persons on

behalf of their respective ministries—risking suspicion that the officials were using their authority

to obtain a personal benefit. FAQ 285 thus provides no basis from which ExxonMobil or the

public could have inferred that entering into a contract signed by a Russian specially designated

national on behalf of a non-blocked entity would be viewed as violating the Ukraine-related sanc-

tions regulations.

       It was not until August 2014, then, that OFAC first issued public guidance concerning

whether interactions with specially designated nationals “representing” or “acting on behalf of”

non-designated entities were permissible under the Ukraine-related sanctions regulations. See

FAQs 398, 400, OFAC FAQs: General Questions <tinyurl.com/hbjazyp>. That guidance plainly

came too late: guidance issued after the relevant conduct cannot suffice to provide notice to reg-

ulated parties of an agency’s interpretation. OFAC’s penalty notice thus contravenes the funda-

mental constitutional principle of fair notice and due process, as well as constituting an invalid

interpretation of the Ukraine-based sanctions regulations and an arbitrary and capricious agency

action. For all of those reasons, OFAC’s penalty notice should be vacated.

                                         CONCLUSION

       OFAC has no authority to rewrite the President’s executive order. Nothing in Executive

Order 13661 or the Ukraine-based sanctions regulations prohibited execution of the Rosneft doc-

uments, and OFAC’s contrary, retroactive reinterpretation of the sanctions to penalize ExxonMo-

bil should be rejected as contrary to law and antithetical to the Constitution. OFAC’s penalty

notice must be vacated. First, it penalizes conduct that does not violate the sanctions. Second,


                                                 44
 Case 3:17-cv-01930-B Document 93 Filed 08/26/19                 Page 51 of 53 PageID 1432




OFAC’s interpretation draws untenable distinctions between substantively indistinguishable con-

duct and is contrary to the Treasury Department’s earlier positions. Finally, it assesses a penalty

even though OFAC had provided no fair notice that this regulation would be interpreted in a man-

ner completely contrary to contemporaneous statements by the White House and the Treasury.

       For all of these reasons, and those set forth above, this Court should grant ExxonMobil’s

motion for summary judgment. The Court should enter judgment declaring the penalty notice

unlawful, vacating the penalty notice, and enjoining Defendants from enforcing it.

 Dated: Dallas, Texas
        August 19, 2019
                                           By: /s/Nina Cortell

                                                 Shannon Ratliff
                                                 State Bar No. 16573000
                                                 sratliff@ratlifflaw.com
                                                 Davis, Gerald & Cremer
                                                 600 Congress Avenue, Suite 3100
                                                 Austin, TX 78701
                                                 (512) 493-9600
                                                 Fax: (512) 493-9625

                                                 Nina Cortell
                                                 State Bar No. 04844500
                                                 nina.cortell@haynesboone.com
                                                 Haynes & Boone, LLP
                                                 2323 Victory Avenue, Suite 700
                                                 Dallas, TX 75219
                                                 (214) 651-5579
                                                 Fax: (214) 200-0411

                                                 Neil H. MacBride
                                                 District of Columbia Bar No. 439137
                                                 neil.macbride@davispolk.com
                                                 Davis Polk & Wardwell LLP
                                                 901 15th Street, N.W.
                                                 Washington, DC 20005
                                                 (202) 962-7030
                                                 Fax: (202) 962-7118



                                                45
Case 3:17-cv-01930-B Document 93 Filed 08/26/19    Page 52 of 53 PageID 1433




                                     Admitted pro hac vice

                                     Antonio J. Perez-Marques
                                     New York Bar No. 4168571
                                     antonio.perez@davispolk.com
                                     Davis Polk & Wardwell LLP
                                     450 Lexington Avenue
                                     New York, NY 10017
                                     (212) 450-4559
                                     Fax: (212) 701-5559
                                     Admitted pro hac vice

                                     Kannon K. Shanmugam
                                     District of Columbia Bar No. 474304
                                     kshanmugam@paulweiss.com
                                     Paul, Weiss, Rifkind, Wharton & Garrison LLP
                                     2001 K Street, N.W.
                                     Washington, DC 20006
                                     (202) 223-7300
                                     Fax: (202) 204-7397
                                     Admitted pro hac vice

                                     Patrick J. Conlon
                                     Exxon Mobil Corporation
                                     State Bar No. 24054300
                                     patrick.j.conlon@exxonmobil.com
                                     22777 Springwoods Village Parkway
                                     Spring, TX 77389
                                     (832) 624-6336
                                     Admitted pro hac vice

                                     Attorneys for Exxon Mobil Corporation,
                                     ExxonMobil Development Company, and
                                     ExxonMobil Oil Corporation




                                    46
 Case 3:17-cv-01930-B Document 93 Filed 08/26/19                 Page 53 of 53 PageID 1434




                                CERTIFICATE OF SERVICE

       This is to certify that on this 19th day of August 2019, a true and correct copy of the fore-

going document was filed electronically via the CM/ECF system, which gave notice to all coun-

sel of record pursuant to Local Rule 5.1(d).


                                               /s/Nina Cortell
